McFarland, J.
The only question in this case is whether or not a “ seat in the San Francisco Stock and Exchange Board ” is taxable property, and in our opinion it is not.
What such a “seat” is sufficiently appears in the opinion of this court in Lowenberg v. Greenebaum, 99 Cal. 162; 37 Am. St. Rep. 42. In that case we held that a seat in'said board, being merely “ a personal privilege of being and remaining a member of a voluntary association with the assent of the associates,” was not property that would pass by a sale under a common writ of execution; and following the views there expressed we hold that it has no such qualities as make it assessable and taxable as property. It is a mere right to belong to a certain association with the latter’s consent, and to enjoy certain personal privileges and advantages which flow from membership of such association. Those privileges and advantages cannot be transferred without the consent of the association, and a forced sale of them would not give to the purchaser the right to occupy said “seat.” It is too impalpable to go into any category of taxable property. Respondent cites Clute v. Loveland, 68 Cal. 254, but that case went upon the theory that the “seat” of a member of the said stock board represented his interest in the property of said board and in the property of a certain corporation called the Company of Associated Stockholders with which said stock board had certain relations. Now, the alleged taxes for which this suit was brought were for the fiscal year 1889, and the stipulated facts show that for said year “ all the real and personal property owned by, or in the possession, or under the control ” of, said San *71Francisco Stock and Exchange Board and of said Company of Associated Stockholders were duly assessed to said board and said company, and that all taxes levied to pay the assessments were by said board and said company fully paid. Therefore, under the theory of the said case invoked by respondent, the attempt to tax said “ seat ” in addition to the taxes levied upon all the property of said stock board and said corporation was clearly an attempt at double taxation, and void within the principle of the case of Burke v. Badlam, 57 Cal. 594.
The judgment and order denying appellant’s motion for a new trial are reversed.
De Haven, J., and Fitzgerald, J., concurred.